United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30485
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

MOTILALL SUDEEN, also known as Moti Sudeen,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (2:02-CR-62-1)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Motilall Sudeen appeals his 120-month term

of imprisonment that was imposed following his convictions for

conspiracy to commit offenses against the United States, wire

fraud, travel fraud, and money laundering.    Sudeen contends that

the district court reversibly erred by imposing a guidelines

sentence without independently determining that the sentencing

range was reasonable and without considering all of the sentencing

factors listed in 18 U.S.C. § 3553(a).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The   record   reflects   that       the   district   court   implicitly

considered the statutory sentencing factors.           See United States v.

Mares, 402 F.3d 511, 519 (5th Cir. 2005); United States v. Smith,

440 F.3d 704, 707 (5th Cir. 2006).          Sudeen has not shown that the

sentence was unreasonable or that we should not defer to the

district court’s determinations at sentencing. See Mares, 402 F.3d

at 519.

     AFFIRMED.




                                      2